Title: To Benjamin Franklin from Anthony Merry, 18 February 1780
From: Merry, Anthony
To: Franklin, Benjamin


Dear Sir
London 18 February 1780
It was with the utmost Gratefull pleasure and Satisfaction that I received my friend Burton’s assurance of having deliver’d my letters to you & Captain Hawker into your own hand; & that you not only humanely promis’d your utmost care in forwarding that to Captain Hawker, but most pleasingly & obligingly gave me hope that I shou’d have it confirm’d from your self, which added to the real satisfaction it will ever give me to hear of your enjoying a perfect State of health, be assur’d will be a pleasing pause to the distress which has (for two years) & seems at present to Surround me: but as I have a fixed hope in the Benignant Mercy of my Maker and Redeemer, I have not yet let my heart submit to dispair; & indeed I have no present Occasion, for Blessed be God, my misfortunes have not injur’d my Character in point of Integrity, & I am Still Blessed with the Notice & friendship of many (universally allow’d) Virtuous Characters; among whom Our Amiable & Agreeable Companions, Mr Ingham Foster, Sir James Burrow, Mr Aubert & others you may recollect are not the least; but even the Comfort of that reflection is greatly diminished by my knowing that (tho’ my best friend Foster is in perfect health) Mr. Aubert is now in danger of his Life for a natural Malady appearing in one of his Legs which the greatest skill in this Kingdom Knows not how to diminish or Cure, without the loss of his Limb, or Life: and Death not Content with depriving the Universe (by Barbarian hands) of that great & usefull man & Our amiable Club-mate, Captain Cooke; has now raised his dart against that sensible amiable, (agreeable friend of all the World) & Our entertaining Companion, Sir James Burrow; who is confin’d I fear for the last time, resigningly saying he is quite wore up; tho’ I parted from him (within the hour of writing this,) with some flattering hopes; as I thought him something better:— but tho’ my mind is too much used to a gloomy Train, I will cease trespassing further upon your time & patience, & renew my former request of forwarding the enclosed to my dear friend & Relation, as I shall be exceedingly & much oblig’d to You, to forward His, & his friends release, & Assure you with the utmost Gratitude & Respect that I shall be happy to do the like or any superior Service to any friend of Your’s; being with the highest friendly Esteem Dear Sir, Your much Obligd: Obt: Hle Servt.
Anthy: Merry
Doctr. Benjn: Franklin
 Addressed: Doctr. Benjamin Franklin / at / Paris /Monr Burton chez / Made L’Esprit / Rue St Thomas / du Louvre Paris
Notation: Merry London, 18. Feby. 1780.—

